Citation Nr: 0632950	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  97-12 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for hearing loss of the 
left ear. 

4.  Entitlement to service connection for post-traumatic 
stress disorder.

5.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to 
December 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions, dated in March 
1996 and September 1996, by the Department of Veterans 
Affairs (VA) regional office (RO) in Oakland, California.  In 
pertinent part, the first decision determined that new and 
material evidence to reopen the claim for service connection 
for a low back disability had not been received and the 
claims for service connection for chronic sinusitis, left ear 
hearing loss, and migraine headaches were not well grounded.  
The second decision reflects a determination that the claim 
for service connection for post-traumatic stress disorder 
(PTSD) was not well grounded.  These claims were 
readjudicated, as the standard of a well grounded claim was 
eliminated by the enactment of the Veterans Claims Assistance 
Act.


FINDINGS OF FACT

1.  Service medical records show an acute episode of 
sinusitis that resolved in service; competent medical 
evidence shows no relationship exists between chronic 
sinusitis and service.

2.  Service medical records are negative for any findings 
attributed to a migraine headache disability and post service 
medical records show no diagnosis of migraine headache for 
many years after the veteran's discharge; competent medical 
evidence shows no relationship exists between migraine 
headaches and service.

3.  A left ear hearing loss disability is not shown in 
service or within one year of the veteran's discharge; 
competent evidence shows no relationship exists between the 
current left ear hearing loss disability and service.

4.  Post-traumatic distress disorder is not shown in service 
and the most probative post-service medical evidence shows 
the veteran does not have a current diagnosis of PTSD.

5.  Service medical records show two acute episodes of low 
back pain that resolved in service, as reflected by a normal 
clinical evaluation of the veteran's spine upon her 
discharge, and post service medical treatment show no 
diagnosis of degeneration or disc pathology for years after 
service; competent medical evidence shows no relationship 
exists between a low back disorder and service.


CONCLUSIONS OF LAW

1.  Service connection for chronic sinusitis is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303 (2005).

2.  A migraine headache disability was not incurred in or 
aggravated by military service and may not be presumed to be 
of service onset.   38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).

3.  Left ear hearing loss was not incurred in or aggravated 
by military service and sensorineural hearing loss may not be 
presumed to be of service onset.   38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).

4.  Service connection for post-traumatic stress disorder is 
not warranted.   38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2005).

5.  A low back disability was not incurred in or aggravated 
by military service and arthritis of the low back may not be 
presumed to be of service onset.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent initial VCAA notice in May 2004.  As 
previously noted, the original RO decisions that are the 
subject of this appeal were entered in March and September 
1996, which was before the enactment of VCAA.  Obviously, VA 
could not have informed the veteran of law that did not yet 
exist.  Moreover, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) also made it clear that where, as in this 
case, notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) because an initial RO decision had already 
occurred.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
See VAOPGCPREC 7-2004.

The May 2004 VCAA notice letter complies with the four 
requirements in 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
in that it (1) informs the claimant about the information and 
evidence not of record that is necessary to substantiate 


the claims; (2) informs the claimant about the information 
and evidence the claimant is expected to provide; (3) informs 
the claimant about the information and evidence that VA will 
attempt to provide on his behalf; and (4) requests the 
claimant provide any evidence in his possession that pertains 
to the claims, or something to the effect that the claimant 
should "give us everything you've got pertaining to your 
claim(s)."  The Board notes that the letter included an 
enclosure regarding PTSD and personal assault.  38 C.F.R. 
§ 3.304(f)(3). 
During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran was not informed of the 
elements of veteran's status, degree of disability, and 
effective date.  Despite the exclusion of these elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, the 
veteran's status as an honorably discharged veteran has been 
established.  Since the Board finds that service connection 
is not warranted for any of the claimed disabilities in this 
appeal, an effective date for service connection and the 
degree of disability are not issues before the Board.  In 
sum, the lack of notice has no prejudicial consequence.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  VA 
scheduled the veteran for VA examinations, which addressed 
the nature and etiology of disabilities claimed as chronic 
sinusitis, migraine headaches, left ear hearing loss, PTSD, 
and a low back disorder.  There is sufficient medical 
evidence of record to make a decision on the claims on 
appeal.   
Law and Regulations

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  In order to show a chronic disease in service 
there must be a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2005).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for organic diseases of 
the nervous system, including sensorineural hearing loss, if 
manifested to a degree of 10 percent or more within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  

With respect to claims for service connection for hearing 
loss, the Court has held that the threshold for normal 
hearing is from 0 to 20 decibels, and that higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined 
that 38 C.F.R. § 3.385, discussed below, then operates to 
establish when a hearing loss can be service connected.   
Hensley at 159.

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125 
(which provides for the diagnosis of mental disorders in 
accordance with the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 32 
(4th Ed.) (1994) (DSM IV)); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2005); see Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2005).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  her service medical 
records and personnel records; her contentions as reflected 
in hearing testimony, written statements, and argument; 
various private records of treatment; VA records for 
treatment; and VA examination reports.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claim.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

Sinusitis

The veteran contends that when she underwent excision of her 
wisdom teeth in service, she incurred an infection in her 
gums that spread to her sinuses; ever since then, she has had 
chronic sinusitis.

A review of the record indicates that service connection is 
not warranted for sinusitis.  The Court has held that in 
order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury. 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In the 
instant case, there is evidence supporting the first element, 
but the record fails to show chronic sinusitis in service or 
medical evidence of a nexus between the current diagnosis of 
chronic sinusitis and the episode of sinusitis in service.

In regard to medical evidence of a nexus, the VA examiner who 
reviewed the claims file and examined the veteran in 2005 
opined that it is less likely than not that her chronic 
sinusitis is related to service.  In support of his opinion, 
he noted that there was no record of a prolonged problem with 
infected sinuses in service.  
The Board's review of the record reveals no substantial 
evidence to the contrary.  Service medical records do not 
reflect a chronic sinusitis disability.  The records show a 
diagnosis of Eustachian dysfunction with sinus congestion in 
June 1980.  The records also show an episode of a right 
frontal sinus infection, which began in June 1982 and was 
noted to be resolving within a few days of the original 
complaint.  The Board found no further findings attributed to 
sinusitis in service medical records.  To the contrary, the 
veteran denied having sinusitis when she underwent a 
separation physical examination six months later in December 
1982.  Private treatment records indicate the veteran sought 
treatment in late 1985 with subjective complaints of nasal 
congestion, facial pressure, intermittent epistaxis, and ear 
fullness for "a long period of time".  X-rays of her 
sinuses were interpreted to be normal at that time.  The 
first of four (by history) reported surgeries was performed 
in December 1985.  The diagnosis of chronic sinusitis appears 
in the early 1990's and continues from that point to the 
present.  The Board is unable to find continuity of 
symptomatology associated with chronic sinusitis based on 
this sequence of events, as the veteran's sinuses were found 
to be normal in December 1985, despite a diagnosis of a 
deviated septum with turbinate hypertrophy.  

In any case, the Board is not free to substitute its own 
judgment for that of a medical expert, which in this 
particular case, is against service connection.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board 
is not persuaded by the veteran's theory that her sinus 
disability began with complications from the extraction of 
her wisdom teeth in service.  Although the veteran has worked 
as a medical assistant, there is no evidence to show she has 
specialized knowledge of upper respiratory disorders.  See 
Black v. Brown, 10 Vet App. 279 (1997).  As causative factors 
of a disease amount to a medical question, only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet. App. 286, 288 (1992).  The only competent opinion of 
record is against service connection for chronic sinusitis.  
Accordingly, the Board finds that service connection for 
chronic sinusitis is not warranted.
 
Migraine Headaches

A review of the record does not support the veteran's 
contention that she had a chronic migraine headache 
disability in service.  The only competent evidence regarding 
a medical nexus between the veteran's current migraine 
headaches and service comes from the VA compensation 
examination in 2005.  The VA examiner opined, after review of 
the claims file and performing a neurologic examination of 
the veteran, that it is less likely than not that the 
migraine headaches are related to service.  In support of 
this conclusion, he noted that there was no significant 
treatment for headaches in service, except for an episode in 
September 1980; all other complaints of headaches were 
associated with colds.  The Board finds nothing in the record 
to call this medical opinion into question.  While the 
veteran endorsed frequent or severe headaches during her 
discharge examination, there is no diagnosis of migraine 
headaches in service or for many years thereafter.  
Accordingly, the competent evidence in this matter shows that 
a migraine headache disability was not incurred in service 
and service connection for migraine headaches is not 
warranted.   

Hearing Loss, Left Ear

The veteran contends that she incurred hearing loss in her 
left ear as a result of having been exposed to excessive 
noise while performing her duties on the flight line.  A 
review of the record fails to establish a chronic hearing 
disability in the left ear in service or sensorineural 
hearing loss within a year of the veteran's separation from 
service.

The record indicates the veteran has a current left ear 
hearing loss disability as shown by the VA examination in 
2005, which demonstrated sensorineural hearing loss, with a 
mild bilateral hearing loss with a drop to a moderate high 
frequency hearing loss in the left ear.  The pure tone 
thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 
Hz were 50, 40, 40, 45, and 45 decibels, respectively.  The 
results meet VA criteria for a hearing loss disability.  And 
the veteran's contention that she incurred excessive noise 
exposure is consistent with her duties as a fuel specialist.  
However, the VA examiner found that there was no nexus 
between the veteran's current left ear hearing loss and noise 
exposure in service.  Rather, the examiner attributes the 
veteran's hearing loss to her long history of ear infections.  
In support of his conclusion, he points to the slight, subtle 
changes in hearing over time, as shown by several different 
examinations, and the relatively flat nature of her hearing 
loss.  Consequently, the Board reviewed the service medical 
records in light of this opinion as to ear infections being 
the cause of ear loss.  Service medical records disclose only 
one episode involving the left ear during service, which was 
diagnosed as an upper respiratory infection with retracted 
left tympanic membrane in August 1979.  The results of the 
veteran's separation examination in December 1982 show 
improvement in pure tone thresholds of 5 to 10 decibels at 
500, 1000, 2000, 3000 and 4000 Hz in comparison to the 
results of her enlistment physical examination, except in the 
left ear at 4000 Hz, which shows a 5 dB increase in pure tone 
threshold.  Nevertheless, the results do not reflect a 
hearing disability under VA regulations at the time of 
discharge or for many years afterward.  Consequently, the 
competent evidence in this case does not favor the claim and 
service connection for left ear hearing loss is not 
warranted.

Post-traumatic Stress Disorder

The veteran has identified multiple stressors in service that 
she claims are integral to her current disability of PTSD.  
The claim for service connection for PTSD fails on two 
grounds.  First, the stressors have not been verified.  
Second, the veteran does not have a current diagnosis of 
PTSD.  The record includes both favorable and unfavorable 
evidence with regard to these issues.  The Board finds the 
unfavorable evidence to be more persuasive.

The most probative unfavorable evidence is presented by the 
VA PTSD examination, which the veteran underwent in March 
2006.  The VA examiner, after reviewing the claims file in 
its entirety and examining the veteran, concluded the veteran 
currently does not have PTSD.  While the examiner 
acknowledged that rape does meet criterion A for PTSD, from 
his comments, evidently he found that the rape stressor has 
not been verified.  In this regard, he points to the 
veteran's own behavior as not indicating any change after the 
alleged rape.  The examiner also points out that the veteran 
did not identify the molestation by the recruiter or the 
attempted rape by her friend with him.  Going further in 
depth, the VA examiner noted that the veteran had not had 
dreams regarding the rape since 1997, thereby, failing to 
meet criterion B.  She did not report any avoidance behaviors 
aside from just not talking or thinking about the rape.  She 
did not experience a change in the quality of her social 
functioning and relationships and she was able to maintain 
and gain interests; therefore, the veteran does not meet the 
criterion C.  She also did not report any hyper arousal 
symptoms, indicative of criterion D.  Regarding psychological 
testing, the examiner concluded that the results are 
indicative of depression and interpersonal difficulties, but 
not PTSD.

While VA treatment records dated as recently as June 2004 
show the veteran was receiving ongoing treatment at the 
mental health clinic for PTSD, the Board finds that the 
ongoing or "working" diagnosis of PTSD is less probative 
than the March 2006 compensation examination.  In this 
regard, it is significant that the veteran's last evaluation 
of record, aside from the VA examination, is a psychiatric 
consultation done in June 2004 during inpatient treatment for 
a cholecystectomy.  The consultation shows a diagnosis of 
PTSD and refers both to abuse in childhood and rape in the 
military.  However, the evaluation only shows the result of a 
mental health status evaluation; there is no discussion of 
PTSD criteria or verification of the alleged rape in service.  
Accordingly, the Board finds the June 2004 psychiatric 
consultation to be of very limited probative value.  

The most significant positive evidence is derived from an 
evaluation for PTSD in August 1998, which recited the 
veteran's rape stressor and sexual harassment by a 
supervisor.  The treating physician noted symptoms of severe 
depression, panic attacks, sleep disturbance, nightmares, 
flashbacks, and dissociative episodes, among others, which 
support his diagnosis of PTSD.  He also opined quite 
eloquently, that the veteran's symptoms of PTSD were somatic 
in nature initially, as manifested by gynecological illness, 
alcohol abuse, and headaches.  A review of service medical 
records confirms treatment for PID (pelvic inflammatory 
disease) on approximately five occasions.  There is another 
medical opinion of record dated in March 1997 that reflects a 
diagnosis of PTSD and attributes the disability to childhood 
abuse and rape and sexual harassment in the military.    

One obvious difficulty with these two favorable opinions is 
they are outdated by the March 2006 VA compensation 
examination.  But aside from chronology, both opinions have 
significant gaps.  Neither examiner appears to have had 
access to the claims file, which includes the veteran's 
service medical records and personnel records.  The March 
1997 medical opinion does not provide any discussion that 
verifies the veteran's stressors or goes through the criteria 
for PTSD.  The August 1998 assessment and opinion does not 
address the veteran's contention that she was sexually abused 
from a young age until her early or mid-teens or any other 
alleged pre-service traumatic events.  Thus, the physician 
offers no opinion as to what, if any, relationship the 
alleged pre-service sexual molestation had on the somatic 
symptomatology in service.  Since neither of the evaluators 
had access to the veteran's claims file, their overall 
knowledge of the veteran's medical history and allegations 
was decidedly limited.  See Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994) (greater weight may be placed on one 
physician's opinion than another's depending on factors, such 
as reasoning employed by the physicians and whether or not 
and the extent to which they reviewed prior clinical records 
and other evidence).    

What also detracts from these two opinions is the 
questionnaire, Women's War-Time Exposure Scale (WWES) 
Revised, that the veteran completed in July 1997.  In this 
questionnaire, the veteran denies having been made to have 
intercourse against her will by use of force, or threat of 
force; she did endorse having been subjected to sexual 
harassment in the military, which she stated, had a moderate 
effect on her life in the past year.  She referred to a 
number of events from age 3 to 15/16 that have had an extreme 
effect on her life in the past year.  The veteran was asked 
to indicate the events that had the worst impact and the 
least impact on her life.  The directions were to pick two 
events if possible, but the veteran chose just one.  She 
endorsed having seen family violence (age 3 to 15) as having 
the worst impact.  Amongst other events to choose from were 
sexual harassment, sexual molestation or assault, and forced 
intercourse.  The veteran's responses call into serious 
question the rape stressor, upon which both examiners based 
their diagnosis, in whole or in part.  

Aside from the WWES responses and the 2006 VA compensation 
examination, there is also a progress note in VA outpatient 
records, dated in March 2005, which shows the results of a 
screen for PTSD.  The screen consists of several questions 
regarding symptomatology, such as "...in the past month...have 
you had any nightmares about it (a frightening, horrible, or 
upsetting experience) or thought about it when you did not 
want to?"  The remaining questions focus on avoidance, 
hypervigilance, startle response, and numbing of general 
responsiveness.  The veteran answered all questions in the 
negative, thereby, denying any pertinent symptomatology.  
This PTSD screen is dated later than the medical opinions 
that show the ongoing PTSD diagnosis.  Moreover, the results 
of the screen are consistent with the VA examiner's 
assessment that the veteran does not meet the criteria for a 
diagnosis of PTSD.  

In sum, the United States Court of Appeals for the Federal 
Circuit (hereafter Federal Circuit) has held that the Board 
is "an expert administrative board, is the only proper 
tribunal to find the contested facts in veterans cases."  
Elkins v. Gober, 229 F.3d 1369 (2000).   The Federal Circuit 
further had found that the Board has "the authority to 
discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Brown, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  In the instant case, the Board has 
reviewed the record and concludes that the March 2006 
compensation PTSD examination is the most probative evidence 
because it is the most contemporary and the examiner reviewed 
the record in its entirety and addressed the veteran's 
stressors as she identified them to him.  The Board finds the 
favorable medical opinions are contradicted by 
inconsistencies in the veteran's statements and they are too 
remote and incomplete to establish a current diagnosis and a 
medical nexus between PTSD and service.  Accordingly, service 
connection for PTSD is not warranted.

Low Back Disorder

The veteran contends that the incidents of back pain in 
service are related to her current low back disability of 
chronic lower back pain with degeneration and lumbar bulging.  
Competent evidence indicates that service connection for a 
low back disorder is not warranted, as no medical nexus is 
demonstrated.

At a November 2005 VA examination, the pertinent diagnosis 
was chronic lower back pain with degeneration and lumbar 
bulging.  The VA examiner opined, after reviewing the claims 
file and examining the veteran, that the probability that the 
veteran's back complaints in service are related to her 
current low back disability is less than 50 percent.  The 
Board finds the examiner's opinion to be supported by the 
record.  A review of service medical records reveal 
complaints of low back pain for three days in September 1982, 
which was diagnosed as muscle strain.  The veteran was given 
a temporary physical profile, which restricted pushing, 
lifting, and bending movements.  The veteran was placed on 
another temporary profile for low back pain two months later, 
which restricted lifting over 20 pounds.  Although the VA 
examiner did not refer to the incidents of low back pain in 
1982, his opinion is generally supported by the record and 
there are no medical opinions that contradict his conclusion.  
In this regard, it is significant that when examined for her 
discharge from service, the clinical evaluation of the 
veteran's spine was normal, notwithstanding the recent 
history of low back pain.  Moreover, the incidents of low 
back pain involved only a temporary restriction of physical 
activity and the symptoms apparently resolved within days or 
weeks.  As the VA examiner noted, there was no significant 
treatment for the low back until years after the veteran's 
discharge; and as the VA examiner pointed out, the results of 
electromyography in 1989 were negative for right lower 
extremity radiculopathy, a symptom indicative of disc 
pathology.

The veteran's assertion that her back complaints in service 
are related to her current low back disability is not 
credible evidence.  See Layno v. Brown, 6 Vet. App. 465 
(1994) (A claimant's statements as to nexus are entitled to 
no probative weight.)  In sum, the competent evidence in this 
matter does not substantiate service connection for a low 
back disorder on a direct or presumptive basis.  Accordingly, 
service connection for a low back disorder is not warranted.  


ORDER

Service connection for sinusitis, migraine headaches, hearing 
loss of the left ear, post-traumatic stress disorder, and a 
low back disorder is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


